CARPENTER, J.
This action was brought by the plaintiff to recover for injury to her health because of drinking and partaking of milk delivered to her by the defendant company.
Upon the trial of this case, the jury returned a verdict for the defendant and the matter is now before the Court upon plaintiff’s motion for a new trial, which motion alleges the usual grounds.
The evidence of the plaintiff is that H. P. Hood & Sons, Inc., sold and delivered to her milk which contained a foreign substance, to wit: banana oil, which is injurious to one’s health if taken internally. The plaintiff Claims that the said foreign substance, the banana oil, came into the milk through the negligence of the defendant company.
The defendant company showed by evidence the manner in which milk was handled in their plant and offered much evidence to contradict the inference that it had. been guilty of negligence.
By their verdict, the jury found that H. P. Hood & Sons, Inc., was not guilty of negligence. This Court feels that the jury were justified in their finding and that substantial justice has been done.
Motion for a new trial is denied.